EXHIBIT 10.2

USEC Inc.
EMPLOYEE RESTRICTED STOCK AWARD NOTICE
(Annual Incentive Program)

USEC Inc., a Delaware corporation (the “Company”) hereby grants to
                                   (“you” or the “Grantee”), an Award of
Restricted Shares, subject to and conditioned upon your agreement to the terms
of this Award Notice, the Restricted Stock Award Agreement, which is attached
hereto as Exhibit A (the “Agreement”) and the USEC Inc. 2009 Equity Incentive
Plan, as amended from time to time (the “Plan”), all of which are an integral
part of and are hereby incorporated into this Restricted Stock Award Notice.
Capitalized terms used but not defined in this Award Notice or the Agreement
shall have the meanings set forth in the Plan.

                            
Grant Date
                                                          
 
                      
Number of Restricted Shares Granted
                                                          
 
                      
Vesting Date
  First Anniversary of Grant Date

Subject to the provisions of the Agreement and the Plan and provided that you
remain continuously employed by the Company and/or an Affiliate through the
Vesting Date, the restrictions on transfer of the Restricted Shares shall lapse
and the Restricted Shares shall become vested and nonforfeitable on the Vesting
Date.

USEC Inc.

By:                                              

By signing below and returning this Award Notice to the Company, you acknowledge
receipt of the Agreement and the Plan; accept the Restricted Shares that have
been granted to you; and agree to be bound by all of the provisions set forth in
this Award Notice, the Agreement and the Plan.

ACKNOWLEDGED AND AGREED
BY:

             
                                     
                                                                       
 
         

Signature
                     Date                   

Enclosures: Exhibit A: Employee Restricted Stock Award Agreement

USEC Inc. 2009 Equity Incentive Plan

EXHIBIT A
EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT
(Annual Incentive Program)

USEC Inc. (the “Company”) has granted to the Grantee an Award consisting of
Restricted Shares, subject to the terms and conditions set forth herein and in
the Restricted Stock Award Notice (the “Award Notice”). The Award has been
granted to the Grantee pursuant to the USEC Inc. 2009 Equity Incentive Plan, as
amended from time to time (the “Plan”). Unless otherwise defined herein,
capitalized terms shall have the meanings assigned to such terms in the Award
Notice or the Plan.

1. Vesting of Award. The Award of Restricted Shares will become vested only
under the schedule stated in the Award Notice, except as provided in Section 5.

2. Grant of the Award. This Award of Shares of Restricted Stock (the “Restricted
Shares”), is subject to the terms and conditions set forth in this Agreement and
the Plan as provided in the Award Notice. Subject to Section 3, the Grantee will
be reflected as the owner of record of the Restricted Shares as of the Grant
Date on the Company’s books and records. The Company will hold the Share
certificates for safekeeping, or otherwise retain the Restricted Shares in
uncertificated book entry form, until the Restricted Shares become vested and
nonforfeitable. Certificates issued, if any, with respect to Restricted Shares
shall be held by the Company in escrow under the terms hereof and shall bear the
legend set forth in Section 3 below or such other appropriate legend as the
Committee shall determine, which legend shall be removed only if and when the
Restricted Shares vest as provided herein, at which time the certificates shall
be delivered to the Grantee. Upon the grant of the Restricted Shares, the
Grantee shall be entitled to vote the Restricted Shares, and shall be entitled
to receive, free of all restrictions, ordinary cash dividends and dividends in
the form of Shares thereon. The Grantee’s right to receive any extraordinary
dividends or other distributions with respect to Restricted Shares prior to
their becoming nonforfeitable shall be at the sole discretion of the Committee,
but in the event of any such extraordinary event, the Committee shall take such
action as is appropriate to preserve the value of, or prevent the unintended
enhancement of the value of, the Restricted Shares.

3. Legend. Unless otherwise determined by the Committee, any certificate issued
in respect of the Restricted Shares prior to the lapse of any outstanding
restrictions relating thereto shall bear the following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including the forfeiture provisions and restrictions
against transfer (the “Restrictions”), contained in the USEC Inc. 2009 Equity
Incentive Plan (the “Plan”) and an agreement entered into between the registered
owner and the Company (the “Agreement”). Any attempt to dispose of these shares
in contravention of the applicable restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, shall be null and void
and without effect.”

4. Termination of Employment. Except as provided in Section 5, in the event that
the Grantee’s employment with the Company is terminated for Cause or the Grantee
voluntarily terminates employment prior to the Vesting Date other than by
Retirement, all Restricted Shares held by the Grantee as of the date of such
termination shall be canceled and forfeited for no consideration on the date of
the Grantee’s termination of employment.

5. Acceleration Events. (a) If the Grantee’s service terminates by reason of the
death or Disability of the Grantee, the unvested portion of the Restricted
Shares shall become vested and nonforfeitable.

(b) If the Grantee’s service is involuntarily terminated by the Company for
reasons other than for Cause, the unvested portion of the Restricted Shares
shall become vested and nonforfeitable.

(c) If the Grantee’s service is involuntarily terminated by the Company other
than for Cause or by the Grantee for good reason, in either case coincident with
or following a Change in Control under circumstances entitling the Grantee to
benefits or payments under such Grantee’s change in control agreement with the
Company that would not otherwise be payable absent a Change in Control (or, in
the case of a Grantee who is not a party to a change in control agreement with
the Company, upon a termination of employment by the Company other than for
Cause or by the Grantee for good reason coincident with or following a Change in
Control), the unvested portion of the Restricted Shares shall become vested and
nonforfeitable.

(d) In the event that the Grantee becomes eligible for a termination of
employment to be a Retirement, the unvested portion of the Restricted Shares
shall become vested and nonforfeitable.

6. Nontransferability. The Restricted Shares are not nontransferable and may not
be sold, assigned, transferred, disposed of, pledged or otherwise encumbered by
the Grantee, other than by will or the laws of descent and distribution until
such Restricted Shares become nonforfeitable in accordance with the provisions
of this Agreement. Any Grantee’s successor (a “Successor”) shall take rights
herein granted subject to the terms and conditions hereof. No transfer of the
Restricted Shares to any Successor shall be effective to bind the Company unless
the Company shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by such Successor of the terms and conditions
hereof.

7. No Right to Continued Employment. Neither the Plan nor this Agreement shall
confer on the Grantee any right to continued employment with the Company.

8. Withholding. The Grantee shall pay to the Company promptly upon request, and
in any event at the time the Grantee recognizes taxable income in respect of the
Restricted Shares, an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Restricted
Shares. Such payment shall be made in the form of cash, Shares already owned or
otherwise deliverable upon the lapse of restrictions, or in a combination of
such methods, as irrevocably elected by the Grantee prior to the applicable tax
due date with respect to such Restricted Shares. The Company shall have the
right, but not the obligation, to deduct from the Shares deliverable to a
Grantee, or to accept from the Grantee the tender of, a number of whole Shares
having a Fair Market Value, as determined by the Company, equal to all or any
part of the tax withholding obligations of the Company. The Company shall have
no obligation to release Shares from an escrow or from restrictions or to make
any payment in cash under the Plan until the Company’s tax withholding
obligations have been satisfied by the Grantee. The Grantee shall promptly
notify the Company of any election made pursuant to Section 83(b) of the Code.

9. Confidential Information and Trade Secrets. The Grantee and the Company agree
that certain materials, including, but not limited to, information, data and
other materials relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans or the business and affairs of
the Company and its Affiliates, constitute proprietary confidential information
and trade secrets. Accordingly, the Grantee will not at any time during or after
the Grantee’s employment with the Company or thereafter for as long as it
remains proprietary or confidential, disclose or use for the Grantee’s own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
Affiliates, any proprietary confidential information or trade secrets, provided,
that the foregoing shall not apply to information which is not unique to the
Company or any of its Affiliates or which is generally known to the industry or
the public other than as a result of the Grantee’s breach of this covenant. The
Grantee agrees that upon termination of employment with the Company for any
reason, the Grantee will immediately return to the Company all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, which in any way relate to the business of the Company and its
Affiliates, except that the Grantee may retain personal notes, notebooks and
diaries. The Grantee further agrees that the Grantee will not retain or use for
the Grantee’s account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of the Company or any of its Affiliates.

10. Remedies. The Grantee acknowledges that a violation or attempted violation
on the Grantee’s part of Section 9 will cause irreparable damage to the Company,
and the Grantee therefore agrees that the Company shall be entitled as a matter
of right to an injunction, issued by any court of competent jurisdiction,
restraining any violation or further violation of such promises by the Grantee
or the Grantee’s employees, partners or agents. The Grantee agrees that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company may have under law or equity.

11. Failure to Enforce Not A Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

13. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto. The Committee may, in its
sole and absolute discretion and without the consent of the Grantee, amend this
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of (a) conforming this Agreement to any law,
regulation or rule applicable to this Agreement, or (b) waiving any conditions
or rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, this Agreement; provided, that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially adversely affect the rights of the Grantee, holder or beneficiary
shall not to that extent be effective without the consent of the Grantee, holder
or beneficiary.

14. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Grantee, to the Grantee’s address as shown in
the records of the Company or to such other address as may be designated in
writing by either party.

15. Award Subject to Plan. This Award is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

